Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a cannula comprising the structures as claimed, including but not limited to an inflation channel formed by at least one groove in an outer surface of an inner tube, and an inner surface of an outer tube disposed over the inner tube, with the at least one groove having the shape as claimed, the inflation channel in communication with an anchor inflation port and an expandable anchor. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 6,796,743 to Nothofer et al. discloses a groove in an outer surface of an inner tube, the groove including first and second walls disposed in substantially parallel relationship to each other and a third wall interconnecting first ends of the first and second walls, shown in FIG. 5. The groove is not formed as part of an inflation channel. 
U.S. Patent No. US 7,066,903 to Yarger discloses a groove 100 in an outer surface of an inner tube, the groove including first and second walls disposed in substantially parallel relationship to each other and a third wall interconnecting first ends of the first and second walls, shown in FIG. 2. The groove is not formed as part of an inflation channel. 

U.S. Patent Application Publication No. US 2018/0021489 to Yarger discloses a groove 59 in an outer surface of an inner tube, the groove including first and second walls disposed in substantially parallel relationship to each other and a third wall interconnecting first ends of the first and second walls, shown in FIG. 6D. The groove is not formed as part of an inflation channel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775